Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the last reply, applicant pointed out support for proposed claim amendments by referring to the specification of the published application. In the subsequent office action, the examiner indicated in response, that the applicant is to refer only to the specification of the subject application electronic file in pointing out support for claim amendments in any future reply, since the specification of the subject application electronic file is the official specification in the patent application. See the Amendment filed on 7/24/20 and the subsequent Notice of Informal or Non-responsive amendment mailed on 7/31/20.
In the latest response, however, applicant again refers to the specification in the published application in making applicant’s arguments. See the Remarks filed 2/1/21 at paragraph 2 thereof. The published application specification could differ from that in the official electronic file. Thus, applicant’s continued references to the published 
Claims 1-19 as amended on 2/1/21 are pending and are examined on their merits below.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 2, 5, 6, 8, 10, 11, 12-19 are finally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Subject matter in the claims that was not described in the specification in such a way as to show possession of the claimed invention by the applicant is:
i.     “intersected by a plane that is perpendicular to the first and second central axes” (note claim 15, for example. No such plane is described in the specification or the drawings. Applicant indicates in the latest reply that the feature has been cancelled from the claims, but it remains in at least claim 15);
substantially uniform wall thickness defining the first and second volumes” (the feature is not described in the specification or the application drawings. In the latest reply applicant argues that Fig 1B depicts the wall 256 having substantially uniform wall thickness. This argument is unconvincing. First of all, adequate written description is lacking as to whether 256 in Fig 1B refers to a single wall or to multiple walls. Second, the wall or walls at issue in the “wall thickness” limitation in claims such as claim 8 are not only wall or walls 256 as labelled in Fig 1B. For example, there appears to be a lowermost wall in Fig 1B that is not labelled by numeral. Third, even looking at the wall or walls 256 pointed to in applicant’s argument Fig 1B appears to show variations in the thickness thereof. For example only, the portion of the wall or walls immediately to the right of the distal end of the right lead line extending from 256 in Fig 1B appears to be wider than the portion of the wall or walls to the left of the distal end of the lead line.);
iii.     “elongate members” or “elongate member” and “without the elongate members contacting interior surfaces of the first and second volumes” (these features are not well described in the application written description. Applicant’s argument regarding this ground of rejection is unconvincing. See the latest Remarks at page 2 paragraph 3. The examiner is unsure what part of the specification the applicant is referring to in attempting to argue the issue, but the relevant support appears to be specification page 18 first paragraph. Therein, 131 is a central protrusion and it includes 133 (whatever 133 is). For example, “The central protrusion functions as a protrusion for subsequently engaging the proximal end of a catheter to seal the proximal end of the catheter.” Additionally, “the central protrusion 131 includes a further elongate member 133 extending beyond the central protrusion 131”. Still further, “Typically, the elongate member 133 also does not contact the wall 256….”. Even still further, “the most proximal portion 231 of a central protrusion 131 on sealing cover 220 contacts the receiving edge 158 of the packaging container 250.” See also Fig 1B that appears to show the contact. Clearly, the specification is confusingly drafted, and elongate member or a further elongate member.  If it is a further elongate member, how so? Because there are the same structures on either end of the packaging container? Something else? Additionally it appears from the specification text reproduced above that 133 is a part of central protrusion 131 (whatever 133 is called), and that some or all of 131 does in fact contact interior surfaces of the first and second volumes. 
Now look again at claims such as claim 10. Once more, the specification description of “elongate members” is clearly confusing as pointed out above.  Therefore, the description in the specification is not in the full, clear, concise and exact terms required by the Statute. Given this, the claimed feature of the elongate members not contacting interior surfaces of the first or second volumes is also not described in applicant’s specification in the manner required by 35 USC 112 paragraph 1. Still further, the opposite of not contacting appears to be central protrusion 131 of which further elongate member 133 is a part, does in fact contact the interior surface of the first or second volumes);
iv.     “the first and second volumes do not overlap one another” (there is no such description in the specification or in the application drawings. Applicant traverses the rejection in paragraph 4 page 2 of the Remarks. Thus, applicant argues that the claim limitation is supported by the specification teaching that “each of the sealing covers 220, 320 are separated by a wall 256”, and that one of ordinary skill in the art would understand that this teaching supports the noted claim limitation. The examiner disagrees. The portion of the specification argued by applicant cannot be found. However, even if the teaching were present the examiner does not see how it supports the claim limitation in question. In fact, it appears that one could argue that the first and second volumes do in fact overlap. See for example the area in the middle of Fig 1B.).
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, 6, 7, 8, 10, 11, 12-19  are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are indefinite because the parts thereof identified above cannot be properly understood or interpreted due to the lack of adequate written description indicated above.
	Additionally, dependent claims 4 and 7 are indefinite because they are further structurally limited by reference to the caps when the preamble of claim 1 (from which the dependent claims depend) indicates that the caps are not positively recited in the claims. In the prior art rejection below all references in the claims to any caps are 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-19 is/are finally rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horvath et al. (2011/0071475) cited herein. Note the embodiment of Figs 42-47 and its description in [0062] of the reference specification. Thus, the figures show a container on which the claimed packaging container reads. The container is inherently capable of securing antimicrobial caps as functionally recited in the preamble of claim 1 (for example only, the caps could be secured to the container in the manner of the lids 349 and 351). The claimed “body” (for example see claim 1 of the instant application line 2) reads on outer cover 343. .
Therefore, what this embodiment in Horvath might not show are the claimed substantially circular openings. On the other hand such openings are conventional. For example, see the Fig 55-58 embodiment in the reference. Especially since the noted lids are substantially circular, but in any event, it would have been obvious to provide the body of Horvath with substantially circular openings. This would have been for the purpose of providing easier access into or out of the body, for the purpose of providing an easy way to close the container or as a matter of obvious choice of design. 
The foregoing rejection is the same as before. Now, in view of the latest amendments to the claims to add threads at the ends or openings of the body, the examiner adds the following. Threads are notorious in the relevant art, as are their advantages. Therefore, it .
Applicant's arguments filed 2/1/21 have been fully considered but they are not persuasive. 
First, note the comments above.
Second, regarding the prior art applicant argues that the purpose of Horvath is rapid opening, and that threads would interfere with this rapid opening. The examiner disagrees on both counts. Applicant has cited no portion of Horvath showing that its purpose is rapid opening and the examiner can find none. Additionally even if rapid opening were at issue in Horvath, the prior art is aware of threads that make rapid opening possible. These include threads that do not extend for very long along the length of a container and threads that do not even extend 360 degrees round a container opening (as apparently shown in Fig 1A of the subject application). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 






/JACOB K ACKUN/          Primary Examiner, Art Unit 3736